Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 1 of 10 PageID# 1581




                          Exhibit 30
          Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 2 of 10 PageID# 1582
      McGuireWoods LLP
            Gateway Plaza
      800 East Canal Street
Richmond, VA 23219-3916
     Phone: 804.775.1000
        Fax: 804.775.1061
  www.mcguirewoods.com

    Rodney A. Satterwhite                                                                                                                             rsatterwhite@mcguirewoods.com
     Direct: 804.775.1098                                                                                                                                          Fax: 804.698.2163




            October 21, 2019

            VIA FEDERAL EXPRESS and EMAIL

            Richard A. Lombardo




            Re: Chmura Economics & Analytics, LLC

            Dear Mr. Lombardo:

            This firm represents Chmura Economics & Analytics, LLC (“Chmura” or “the Company”) in
            connection with your continuing obligations regarding confidentiality, non-competition and the
            solicitation of Chmura customers. It is our understanding that you had a conversation with Eli
            Auerbach on October 17, 2019, in which you threatened several violations of those obligations if
            Chmura did not agree to pay you a sum you deemed appropriate in connection with your possible
            departure from the Company. In particular, you stated that if Chmura did not pay you an
            acceptable sum, you would (i) immediately file a lawsuit against Chmura concerning alleged
            violations of your offer letter; (ii) join a competing organization (with whom you had already
            had communications about employment); and (iii) attempt to persuade all of Chmura’s clients
            (not just those with whom you have worked) to take their business to that competing
            organization for the purpose of disrupting Chmura’s business.

            Your actions constitute extortion, and Chmura will not tolerate them. In light of your threats we
            write to demand your immediate compliance with your contractual and common law obligations
            to Chmura, and to advise you of the consequences of not doing so.

            On February 3, 2015, you executed a Confidentiality, Non-Competition and Non-Solicitation
            Agreement (the “Agreement”), which is attached for your review. In Paragraph 1 of the
            Agreement, you agreed that, after your employment with Chmura ended, you would not “reveal
            or disclose to any person outside of the Company, or use for [your] own benefit or the benefit of
            any other person or entity, any confidential or proprietary information concerning the business or
            affairs of the Company, or concerning the Company’s customers, clients or employees.”

            Further, Paragraph 3 of the Agreement provides:




                              Almaty | Atlanta | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Jacksonville | London | Los Angeles
                                  New York | Norfolk | Pittsburgh | Raleigh | Richmond | Tysons Corner | Washington, D.C. | Wilmington
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 3 of 10 PageID# 1583
October 21, 2019
Page 2


       For a period beginning on the Effective Date of this Agreement and ending two (2) years
       after the employment relationship between Employee and the Company terminates for
       any reason whatsoever (“the Restricted Period”), Employee shall not:

       (b) directly or indirectly, perform, whether as an employee, independent contractor,
       consultant, agent, or owner, the same, similar, or substantially similar job duties or
       services as s/he performed for the Company on the date of his/her termination or within
       the one (1) year period preceding the date of his/her termination for or on behalf of any
       person or entity that engages in the Company’s Business in any geographic areas serviced
       by Employee or in which Employee provided goods or services on behalf of the
       Company during his/her employment with the Company;

       (c) directly or indirectly, on behalf of himself or any other person, partnership,
       company, corporation or other entity, solicit or attempt to solicit for purposes of
       providing products or services that are the same or substantially similar to the Company’s
       Business any individual or entity to whom Employee provided products or services at any
       time during the period of his/her employment with the Company, to whom Employee
       pursued on behalf of the Company, or of whom Employee had knowledge based on
       his/her employment with the Company because the Company provided products or
       services to or actively pursued the individual or entity during Employee’s employment.

You further acknowledged that the above restrictions are “reasonable, fair and equitable in terms
of duration and scope, are necessary to protect the legitimate business interests of the Company,
and are a material inducement to the Company to enter into this Agreement.”

Finally, you agreed that in the event of a breach or threatened breach of the above restrictions,
Chmura would be entitled to injunctive relief in addition to other available remedies:

       Employee agrees that a breach of any of the covenants set forth in Sections 1, 2
       and 3 would result in immediate irreparable injury and damage to the Company
       for which the Company would have no adequate remedy at law. In the event of a
       breach or a threatened breach by Employee of any of the provisions of Sections 1,
       2, or 3 of this Agreement, the Company shall be entitled to a temporary
       restraining order and/or a preliminary or permanent injunction restraining
       Employee from breaching the same.

You also agreed to “pay the Company all reasonable attorneys' fees incurred in enforcing its
rights under this Agreement.”

In addition to your contractual obligations, during your employment with Chmura, you had an
independent duty not to use Chmura’s information or business opportunities for your own
personal gain or the gain of others. Your threats suggest that is precisely what you have done,
under an apparent misconception that you “own” the book of business Chmura has paid you to
develop over the last four years.
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 4 of 10 PageID# 1584
October 21, 2019
Page 3


In your conversation with Mr. Auerbach, you explicitly threatened to violate each of the above
provisions. Although Chmura would prefer to resolve this matter amicably, Chmura is prepared
to pursue immediate legal action to enforce those restrictions, and reserves all of its rights to do
so. Therefore, within three days of your receipt of this letter, Chmura demands that you provide
a statement, signed under penalty of perjury, that: (i) identifies every Chmura client with whom
you have communicated regarding your possible departure; (ii) identifies every Chmura client
with whom you communicated on or after October 17, 2019; (iii) identifies every Chmura
competitor with whom you have discussed employment in the past six (6) months; (iv) confirms
that you have returned all Company property and have no Company information (whether
electronic, hard copy, or any other medium) in your possession, custody, or control; and (v) you
agree to refrain from making any defamatory or disparaging remarks regarding the Company.

Because this matter may result in litigation, you are under a duty to preserve any and all
evidence, regardless of the format in which it is maintained, that may be relevant to the issues
raised above. Destruction of such information may result in significant penalties.

Best regards,




Rodney A. Satterwhite

Enclosure
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 5 of 10 PageID# 1585




   CONFIDENTIALITY, NON-COMPETITION & NON-SOLICITATION AGREEMENT

        This Confidentiality, Invention & Non-Competition Agreement ("Agreement") is made
 by and between Chmura Economics & Analytics, LLC ("the Company") and Richard A
 Lombardo (employee) (27030 Forestview Ave, Euclid, OH 44132) (together "the Parties").
                                REASONSFORAGREEMENT

         1.      The Company is engaged in the business of providing services in the field(s) of
  economics, workforce development, economic development, strategic planning, and software
  design and licensing (hereinafter, the "Company's Business").

          2.      Employee is about to begin or continue his/her employment with the Company
  and understands its need to limit to some extent Employee's freedom to disclose and use certain
  information which may come to his/her attention during Employee's employment and to engage
  in certain activities dming employment and certain post-employment activities.

          3.     These restrictions are for the purpose of enabling the Company to preserve its
  competitive status in the industry and to protect the integrity and future of the Company and to
  protect the employment opportunities of Employee's fellow employees by protecting the
  Company's confidential and/or proprietary information, its goodwill and its trade secrets.

          NOW, THEREFORE, in consideration of the employment of Employee (including any
  continuation of employment of Employee with the Company) and other good and valuable
  consideration, the adequacy and sufficiency of which are hereby acknowledged, the parties agree
  as follows:

                                    TERMS OF AGREEMENT

         1.      Confidentiality. Employee recognizes that, by virtue of his/her employment with
  the Company, s/he will have access to confidential and/or proprietary information relating to the
  Company's business. Employee agrees that this information is a valuable and unique asset of the
  Company and, if divulged to others, could cause irreparable harm to the Company's business.
  Employee recognizes and acknowledges that such information may include data or material that
  may not technically qualify as a trade secret, but in which the Company nevertheless has a
  legitimate business interest in protecting its confidentiality.

         Accordingly, Employee shall not, during the te1m of his/her employment and thereafter
  regardless of the reason for his/her termination, reveal or disclose to any person outside of the
  Company, or use for his/her own benefit or the benefit of any other person or entity, any
  confidential or proprietaiy information concerning the business or affairs of the Company, or
  concerning the Company's customers, clients or employees ("Confidential and Proprietaiy
  Information"). For purposes of this Agreement, Confidential and Proprietary Information
  includes, but is not limited to the Company's financial information or plans; sales and marketing
  information or plans; business or strategic plans; salary, bonus or other personnel information of
  any type; information concerning methods of operation; proprieta1y systems or softwai·e; legal or
  regulatory information; cost and pricing information or policies; information concerning new or
  potential products or markets; models, practices, procedures, strategies or related information;
  research and/or analysis; and information concerning new or potential investors, customers, or
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 6 of 10 PageID# 1586




 clients. Confidential and Proprietary Information does not include information already available
 to the public through no act of Employee, nor does it include salary, bonus or other personnel
 information specific to Employee. Notwithstanding the above, the use or disclosure of
 Confidential and Proprietary Information shall not be deemed a violation of this Section of the
 Agreement if such use or disclosure is made in the ordinary course of business, within the usual
 scope of Employee's duties and serves the best interests of the Company.

         Employee further understands and agrees that all Confidential and Proprietary
 Information, however or whenever produced, will be the Company's sole property. Upon the
 termination of Employee's employment, for whatever reason, Employee will promptly deliver to
 the Company all documents, equipment, property or materials of any type, including any copies
 thereof, in Employee's possession, custody or control that belong to the Company, and/or that
 contain, in whole or in part, any Confidential or Proprietary Information in accordance with
 Section 3 of this Agreement.

          2.      Work Related Intellectual Property. Employee shall disclose fully to the
  Company any and all intellectual property (including, without limitation, designs, inventions,
  mask works, ideas, processes, operating and production methods and efficiencies, pricing,
  customer lists, formulae, data and computer programs (including sow-ce and object codes),
  patents, trademarks, trade secrets, know-how, improvements and enhancements to any of the
  foregoing, related documentation and all other forms of copyrightable subject matter) which
  Employee conceives, develops or makes or is exposed to dw-ing the term of his/her employment
  or for six (6) months thereafter and which in whole or in part result from or relate to Employee's
  work for the Company (collectively, "Work Related Intellectual Property"). Any such disclosw-e
  shall be made promptly after each item of Work Related Intellectual Property is conceived,
  developed or made by Employee, whichever is sooner. Employee covenants and agrees that s/he
  shall not, at any time during or following the term of his/her employment, directly or indirectly,
  divulge or disclose any of such Work Related Intellectual Property, or any of the Confidential
  and Proprietary Information, which has been obtained by or disclosed to him as a result of
  employment by the Company.

          Employee agrees that all Work Related Intellectual Property shall be owned by the
  Company and that Employee shall execute and deliver any and all documents (including, without
  limitation, assignments and patent applications), take all actions and render any and all assistance
  which may be reasonably requested by the Company to establish, evidence or perfect the
  Company's ownership of, or to enable the Company to obtain patents or register copyrights with
  respect to Work Related Intellectual Property, provided, however, that the Company shall bear
  all expenses related thereto.

          Employee acknowledges that all Work Related Intellectual Prope1ty that is copyrightable
  subject matter and which qualifies as "work made for hire" shall be automatically owned by the
  Company. Further, Employee hereby assigns to the Company any and all rights
  which Employee has or may have in Work Related Intellectual Property which is copyrightable
  subject matter and which, for any reason, does not qualify as "work made for hire." If any Work
  Related Intellectual Prope1ty embodies or reflects any preexisting rights of Employee,
  Employee shall promptly disclose such preexisting rights to Company. Employee hereby grants
  to the Company the irrevocable, perpetual, nonexclusive, worldwide, and royalty-free license to


                                                   2
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 7 of 10 PageID# 1587




 use, reproduce, display, perform, distribute copies of and prepare derivative works based upon
 the preexisting rights described in the preceding sentence and to authorize others to do any or all
 of the foregoing.

         For the avoidance of doubt, Employee agrees and acknowledges that the trademarks and
 the brands of the Company and its parent, affiliates and subsidiaries are valuable assets and the
 promotion, management and use of such trademarks and brands will be an important part of
 his/her duties and responsibilities. Employee agrees to use his/her best efforts to protect the
 trademarks and brands of the Company and its parent, affiliates and subsidiaries and will conduct
 himself and his/her business activities in compliance with the Company's policies and
 procedures as they relate to such brands and trademarks.

          3.     Covenants Not to Compete or Interfere. For a period beginning on the
  Effective Date of this Agreement and ending two (2) years after the employment relationship
  between Employee and the Company terminates for any reason whatsoever ("the Restricted
  Period"), Employee shall not:

          (a)    own or acquire an interest in or participate in the management or control of any
  entity that competes against the Company by engaging in the Company's Business in geographic
  areas in which the Company does business;

          (b)    directly or indirectly, perform, whether as an employee, independent contractor,
  consultant, agent, or owner, the same, similar, or substantially similar job duties or services as
  s/he performed for the Company on the date of his/her termination or within the one (1) year
  period preceding the date of his/her termination for or on behalf of any person or entity that
  engages in the Company's Business in any geographic areas serviced by Employee or in which
  Employee provided goods or services on behalf of the Company during his/her employment with
  the Company;

         (c)     directly or indirectly, on behalf of himself or any other person, partnership,
  company, corporation or other entity, solicit or attempt to solicit for purposes of providing
  products or services that are the same or substantially similar to the Company's Business any
  individual or entity to whom Employee provided products or services at any time during the
  period of his/her employment with the Company, to whom Employee pursued on behalf of the
  Company, or of whom Employee had knowledge based on his/her employment with the
  Company because the Company provided products or services to or actively pursed the
  individual or entity during Employee's employment;

          (d)     directly or indirectly, on behalf ofhimsel£'herself or any other person,
  partnership, company, corporation or other entity, divert, take away, or interfere with or attempt
  to divert, take away or interfere with the Company's business relationship with its then existing
  suppliers, licensors, licensees, franchisees or other business relations; or

           (e)     directly or indirectly, on behalf of himself or any other person or entity, recruit,
  solicit, or hire any employee of the Company, or attempt to do the same, or induce or encourage
  any employee, contractor, or supplier of the Company to terminate their employment or other
  business relationship with the Company.



                                                    3
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 8 of 10 PageID# 1588




        Notwithstanding the foregoing, Employee may own not more than five percent (5%) of
 any class of securities registered pursuant to the Securities Exchange Act of 1934, as amended,
 of any corporation engaged in competition with the Company, so long as Employee does not
 othe1wise (i) participate in the management or operation of any such business, or (ii) violate any
 other provision of this Agreement.

        Employee acknowledges that the restrictions, prohibitions and other provisions herein,
 including, without limitation, the Restricted Period, are reasonable, fair and equitable in te1ms of
 duration and scope, are necessary to protect the legitimate business interests of the Company,
 and are a material inducement to the Company to enter into this Agreement.

         4.     Termination and Return of Property.

          (a)     Return of Confidential and Proprietary Information and Work Related Intellectual
 Property Upon Termination. Employee understands and agrees that all printed and electronic
 files, records, documents, reports, audits, projections, forecasts, business plans, correspondence,
 manuals, computer code, pricing data, sources of supply, customer lists, databases, and similar
 items relating to the business of the Company, the Confidential and Proprietary Information
 and/or the Work Related Intellectual Property, whether prepared by Employee or otherwise
 coming into Employee's possession, shall remain the exclusive property of the Company,
 whether in original or reproduced form. Upon the termination of Employee's employment for
 any reason whatsoever, Employee shall immediately and without demand return to the Company
 all of the aforementioned information in Employee's possession or under Employee's control
 belonging to the Company, and immediately thereafter Employee shall have no further right of
 access to or any right to obtain any of such records and materials or copies thereof, or any
 information contained therein.

          (b)     Return of Tangible Property. Upon termination of Employee's employment for
  any reason whatsoever, Employee shall immediately and without demand return to the Company
  all tangible property in his/her possession belonging to the Company (including without
  limitation electronic equipment), in good condition, ordinary wear and tear excepted.

          5.      Survival of Obligations. Employee's obligations under Sections 1, 2 and 3 of
  this Agreement shall survive the termination of his/her employment, regardless of the reason for
  or method of termination. Each of the provisions in these Sections shall be enforceable
  independently of every other provision, and the existence of any claim or cause of action
  Employee may have against the Company, whether predicated on this Agreement or otherwise,
  shall not constitute a defense to the enforcement of these Sections of the Agreement by the
  Company.

          6.      Representations and Warranties. Employee represents and warrants to the
  Company: (a) thats/he has the full power and authority to enter into this Agreement without the
  consent or approval of any other person, including any present or previous employer; (b) that
  his/her execution, delivery and perfo1mance of this Agreement will not violate or cause a breach
  of any existing employment or any other agreement, covenant, promise or any other duties by
  which Employee is bound, including confidentiality obligations or covenants not to compete; and
  (c) that there are no pending or threatened claims of breach of contract, misappropriation of


                                                   4
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 9 of 10 PageID# 1589




 intellectual property or misappropriation of confidential information against Employee and, to
 the best of Employee's knowledge, no events or conduct that would give rise to such a claim.

         7.     Governing Law. This Agreement, and all disputes arising under or related to it,
 shall be governed by and constrned and enforced in accordance with the laws of the
 Commonwealth of Virginia, without regard to the conflict oflaws rnles contained therein.

         8.     Jurisdiction and Venue. The parties nTevocably and unconditionally consent to
 the exclusive jurisdiction and venue of the Circuit Court for the City of Richmond, Virginia
 and/or the United States District Court for the Eastern District of Virginia, Richmond Division in
 connection with any suit, action or proceeding relating to this Agreement and agree not to
 commence any suit, action or proceeding relating thereto except in such courts.

          9.      Assignment. This Agreement may be assigned by the Company to a successor in
  interest, including but not limited to a wholly owned subsidiary or parent of the Company, or in
  connection with the sale to any person, partnership, corporation or other entity of the assets of
  the Company. Employee's rights hereunder are personal and non-assignable.

           I 0.   Enforcement and Severability. Employee agrees that a breach of any of the
  covenants set forth in Sections 1, 2 and 3 would result in immediate irreparable injury and
  damage to the Company for which the Company would have no adequate remedy at law. In the
  event of a breach or a threatened breach by Employee of any of the provisions of Sections 1, 2,
  or 3 of this Agreement, the Company shall be entitled to a temporary restraining order and/or a
  preliminary or permanent injunction restraining Employee from breaching the same. However,
  nothing contained herein shall be constrned as prohibiting the Company from pursuing any other
  remedies available to it for such breach, including the recovery of damages from Employee.
  Employee further agrees that in the event of any such breach, Company shall be entitled to all
  costs and expenses incurred as a result, including reasonable attorney's fees, in addition to any
  other remedies to which Company may be entitled. If Employee breaches Section 3 of this
  Agreement, the duration of the Restricted Period shall be computed from the dates/he resumes
  compliance with the covenant or from the date the Company is granted injunctive or other
  equitable relief by a court of competent jurisdiction enforcing the covenant, whichever shall first
  occur, reduced by either the number of days Employee was not in breach of the covenant after
  termination of employment, or any delay in filing suit, whichever is greater.

         If any provision of this Agreement is deemed void or unenforceable, such provision shall
  not be deemed part of this Agreement, which othe1wise shall remain in full force and effect.
  Moreover, if any one or more of the provisions contained in this Agreement is held to be
  excessively broad as to duration, activity or subject, such provision will be constrned by limiting
  or reducing it so as to be enforceable to the maximum extent compatible with applicable law. A
  waiver by the Company or Employee of a breach of any provision of this agreement by the other
  party shall not operate or be construed as a waiver of any subsequent breach by the other pruty.
  Employee shall pay the Company all reasonable attorneys' fees incurred in enforcing its rights
  under this Agreement.

        11.     Remedies. In the event of a breach or a threatened breach of this Agreement by
  Employee, the Company shall be entitled to an injunction restraining Employee from breaching



                                                   5
Case 3:19-cv-00813-REP Document 35-30 Filed 05/15/20 Page 10 of 10 PageID# 1590




  the same. Nothing contained herein shall be construed as prohibiting the Company from
  pursuing any other remedies available to it for such breach or threat of breach. This includes, but
  is not limited to, the recovery of any monetary damages caused by Employee' s breach or
  threatened breach.

          12.     Consultation with Counsel; No Representations. Employee acknowledges and
  agrees thats/he has had a full and complete opportunity to consult with counsel of his/her own
  choosing concerning the terms ofthis Agreement, and that the Company has made no
  representations or warranties to Employee concerning the terms of this Agreement other than as
  are reflected in this Agreement.

          13.    Entire Agreement. This instrument contains the entire agreement between the
  Parties, supersedes any prior or other agreement between the Parties and may be changed only by
  an agreement in writing signed by the party against whom the enforcement of any waiver,
  change, modification, extension or discharge is sought. Both Parties agree and acknowledge that
  they have read these terms, have had the opportunity to consult counsel, and fully understand and
  freely and voluntarily agree to the provisions set forth herein.

           IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates shown
  below.

  EMPLOYEE                                     CHMURA ECONOMICS & ANALYTICS, LLC




                                                By:
   Richard A Lombardo                           Leslie Peterson
                                                President and Chief Strategist




                                                        February 3, 2015
  Date:      'J_- Li - 2 o I 5                  Date:




                                                   6
